DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2020 has been entered.

Response to Arguments
Applicant’s arguments concerning Surapaneni, US 2010/0144022 are moot in view of the new grounds of rejection that follow.
Applicant’s arguments concerning Dijkhuizen Borgart et al., US 2013/0157353 are moot in view of the new grounds of rejection that follow.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Surapaneni US 2010/0144022 in view of Ingram US 2004/0096966 or Berzin US 2005/0239182.
Regarding Claim 1, Surapaneni discloses a culture bag comprising a culture portion which has a culture space configured to contain and culture a culture fluid (container 455, which may be a disposable bag; paragraphs 67 and 77); a bracket portion (platform, 110 or 410) as discussed in at least paragraphs 67 and 78; wherein the culture space is an endless circumferential circulation 
Surapaneni also discloses wherein the culture portion has a double bag structure and includes an inner bag portion (inner container, 460) and an outer bag portion (outer container, 465) configured to contain the inner bag portion; wherein an inner space of the inner bag portion is the culture space as discussed in at least paragraph 80; wherein a space (inlet port, 470) between the inner bag portion and the outer bag portion is a gas-containing space configured to contain a gas as discussed in at least paragraph 80 and shown in 4E and 4F; and wherein the inner bag portion is configured to contain the culture fluid in the inner space and be gas-permeable. There are at least four inlet ports 470 are shown in Fig. 4E located on top of the inner container 460 for feeding gasses to the contents of the container 460 discussed in at least paragraph 81. 
Additionally, Surapaneni discloses wherein the culture bag/container is disposed in a tube 505 which rests on bracket portion (platform, 510) as discussed in at least paragraph 83.
Surapaneni does not explicitly disclose that the culture portion is divided by the bracket portion into an upper half and a lower half with the proviso that the culture space of the culture portion penetrates the bracket portion. However, Surapaneni does disclose a functional equivalent, a perfusion bioreactor comprising an inner container 460 and an outer container 465. Thus, Surapaneni discloses a culture portion that is separated in two portions. Absent unexpected results, it would have been obvious to one of ordinary skill in the art to modify the culture bag of Surapaneni with the perfusion bioreactor of Surapaneni because partitioning the culture bag into sub-compartments provides a means to optimize the cell concentration in one of the sub-compartments by controlling the working volume to enable sampling, harvesting and/or continuous perfusion of cell cultures.

Ingram discloses a bioreactor chamber (inner bag portion) that includes a flexible wall which is permeable to gas, but impermeable to liquid as discussed in at least paragraph 10. The flexible wall of Ingram implicitly discloses a plurality of holes each having an aperture area so as to be gas-permeable but not permeable to the culture fluid.
Berzin discloses a cell culture module (inner bag portion) comprising one or more external surfaces being formed of a gas permeable, liquid impermeable membrane. Further, the entire cell culture module could be contained within an enclosure (outer bag portion) providing a surrounding gaseous environment as discussed in at least paragraph 220. The cell culture module of Berzin implicitly discloses a plurality of holes each having an aperture area so as to be gas-permeable but not permeable to the culture fluid.
Since it is well known in the art to provide a cell culture chamber comprising an exterior surface that is gas permeable and liquid impermeable as evidence by Ingram or Berzin, absent unexpected results, it would have been obvious to one of ordinary skill in the art to modify the inner container of Surapaneni with the bioreactor chamber of Ingram or the cell culture module Berzin to reduce the use of space while maintaining uniform culture conditions in order optimize the cell culture. Furthermore, contamination risk are reduced.
Regarding Claim 2, Surapaneni discloses wherein the culture space is annular as discussed in at least paragraph 78 and shown in at least Fig. 4D.
Regarding Claim 3, Surapaneni discloses wherein a cross-section of the culture space of the culture bag is a circular space as shown in at least Figs. 4D, 4E and 5.
Claim 5, Surapaneni discloses a culture device comprising: a culture bag (container 505, which may be a disposable bag; paragraph 84) which comprises a culture portion having a culture space configured to contain and culture a culture fluid, the culture space being an endless circumferential circulation space in which the culture fluid can circumferentially circulate discussed in at least paragraphs 83-85; a stage (platform, 510) configured to hold the culture bag shown in Fig. 5; and a plurality of motors and actuators (agitation mechanism) configured to change a position and a posture of the stage so that the culture fluid circumferentially circulates in the culture space of the culture bag as discussed in at least paragraphs 15, 63, 86-87.
Surapaneni also discloses wherein the culture portion has a double bag structure and includes an inner bag portion (inner container, 460) and an outer bag portion (outer container, 465) configured to contain the inner bag portion; wherein an inner space of the inner bag portion is the culture space as discussed in at least paragraph 80; wherein a space (inlet port, 470) between the inner bag portion and the outer bag portion is a gas-containing space configured to contain a gas as discussed in at least paragraph 80 and shown in 4E and 4F; and wherein the inner bag portion is configured to contain the culture fluid in the inner space and be gas-permeable. There are at least four inlet ports 470 are shown in Fig. 4E located on top of the inner container 460 for feeding gasses to the contents of the container 460 discussed in at least paragraph 81. 
Surapaneni also does not explicitly disclose that the inner container is gas-permeable and has a plurality of holes each having an aperture area so as to be gas-permeable but not permeable to the culture fluid. 
Ingram discloses a bioreactor chamber (inner bag portion) that includes a flexible wall which is permeable to gas, but impermeable to liquid as discussed in at least paragraph 10. The 
Berzin discloses a cell culture module (inner bag portion) comprising one or more external surfaces being formed of a gas permeable, liquid impermeable membrane. Further, the entire cell culture module could be contained within an enclosure (outer bag portion) providing a surrounding gaseous environment as discussed in at least paragraph 220. The cell culture module of Berzin implicitly discloses a plurality of holes each having an aperture area so as to be gas-permeable but not permeable to the culture fluid.
Since it is well known in the art to provide a cell culture chamber comprising an exterior surface that is gas permeable and liquid impermeable as evidence by Ingram or Berzin, absent unexpected results, it would have been obvious to one of ordinary skill in the art to modify the inner container of Surapaneni with the bioreactor chamber of Ingram or the cell culture module Berzin to reduce the use of space while maintaining uniform culture conditions in order optimize the cell culture. Furthermore, contamination risk are reduced.

Claims 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gandlur US 2011/0014689 in view of Terentiev US 2006/0092761 and Surapaneni US 2010/0144022.
Regarding Claim 6,  Gandlur discloses a culture device comprising: a culture bag [1A or 1B] having a culture space (annular inner chamber) configured to contain and culture a culture fluid as discussed in at least paragraphs 31 and 37; a stage (platform, 2) configured to hold the culture bag as discussed in at least paragraphs 16 and 37; a culture space deforming portion  (central support, 13A) configured to deform the culture space in to an annular culture space disposable bioreactor system consisting of a disposable bag, a specially designed platform with a central elevation or protrusion that would virtually convert any flexible disposable bag that is placed on it into an annulate structure; paragraph 16)  as shown in Figs. 3 and 5 and discussed in at least paragraphs 31 and  37; and an electric motor, 18 and a plurality of actuators (pivoting bearing, 5A and rotating bearing 5B) configured to change a position and a posture of the stage so that the culture fluid circumferentially circulates in the annular culture space of the culture bag after deformation as discussed in at least paragraphs 16 and 37. 
Gandlur does not explicitly disclose a pair of the clamp bars.
Terentiev discloses a culture bag, 900 comprising a clamp bar (locking element, 950) used to secure the deforming portion (post, 920) as discussed in paragraphs 85-86.
It would have been obvious to one of ordinary skill in the art to modify Gandlur with a clamp bar (locking element, 950) as taught by Terentiev to secure the culture bag to the platform during the gyratory motion in order to ensure adequate aeration and proper suspension of the cells within the cell culture.
While Gandlur in view of Terentiev does not explicitly disclose a pair of locking elements, it would have been prima facie obvious to provide a pair of locking elements, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP § 2144.04(VI)(B).
Gandlur does not explicitly disclose plurality of motors.
Surapaneni discloses a plurality of motors and actuators (agitation mechanism) configured to change a position and a posture of the stage so that the culture fluid circumferentially circulates in the culture space of the culture bag as discussed in at least paragraphs 15, 63, 86-87.

Regarding Claim 8, Gandlur discloses a pair of clamp bars (basket support, 14 positioned on either side of the bag 1A; Fig. 11) configured to clamp each of corners of the culture bag discussed in at least paragraph 37,
Gandlur does not explicitly disclose wherein the clamp bars of the culture space deforming portion are configured to clamp a center of the culture bag.
Terentiev discloses a culture bag, 900 comprising a clamp bar (locking element, 950) configured to clamp a center of the culture bag against the deforming portion (post, 920) as discussed in paragraphs 85-86.
It would have been obvious to one of ordinary skill in the art to modify Gandlur with a clamp bar (locking element, 950)  as taught by Terentiev to secure the culture bag to the platform during the gyratory motion in order to ensure adequate aeration and proper suspension of the cells within the cell culture.
While Gandlur in view of Terentiev does not explicitly disclose a pair of locking elements, it would have been prima facie obvious to provide a pair of locking elements, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP § 2144.04(VI)(B).
Regarding Claim 9, Gandlur discloses wherein the culture space deforming portion further includes a cylindrical block (central support, 13A) inserted into a center of the culture space of the culture bag as shown in at least Figs. 3 and 5 and discussed in at least paragraphs 16 and 31-32.

Terentiev discloses a culture bag, 900 comprising a clamp bar (locking element, 950) configured to clamp a center of the culture bag against the deforming portion (post, 920) as discussed in paragraphs 85-86.
It would have been obvious to one of ordinary skill in the art to modify Gandlur with a clamp bar (locking element, 950)  as taught by Terentiev to secure the culture bag to the platform during the gyratory motion in order to ensure adequate aeration and proper suspension of the cells within the cell culture.
While Gandlur in view of Terentiev does not explicitly disclose a pair of locking elements, it would have been prima facie obvious to provide a pair of locking elements, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP § 2144.04(VI)(B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Examiner, Art Unit 1799